DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 23 August 2022.
Claims 1, 8, 15, and 30 have been amended.
The 103 rejection for claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 20, 25-27, and 30-33 has been overcome by amendments.
Claim 29 has been cancelled.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 20, 25-27, and 30-33 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 13 January 2022 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 16 of their response, “Applicant submits that the above features form additional elements that integrate the exception into a practical application. Moreover, these features are not well- understood, routine, or conventional. For example, the above features are directed towards ‘collision management’ to ‘minimiz[e] the amount of a cognitive load a user may experience when the user is shown a time window or an expiry window to make a decision, e.g., a decision to complete an order for a selected wearable item.’ (Specification at ¶ [057].).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the elements that the Applicant refers to are, “displaying, by the electronic transaction platform, a next box control panel on the one or more user devices of the user in response to determining that the user is eligible, wherein the next box control panel includes the wearable item information and a dynamically calculated service fee, the dynamically calculated service fee required to access the next box control panel;” and “locking, by the electronic transaction platform, the at least one selected wearable item, resulting in no longer displaying the at least one selected wearable item or otherwise making the at least one selected wearable item available to other users on the electronic transaction platform; in response to the locking, displaying, by the electronic transaction platform, a lock notification on the one or more user devices of the user, the lock notification indicating that the at least one selected wearable item has been locked.”  With regards to these elements, it is noted that the emphasized portions above are newly amended, and thus were not previously addressed by the previous non-final rejection.  Second, with regards to displaying a calculated service fee in the next box control panel, the Examiner notes that this is merely presenting a cost of a service, and thus is merely deemed managing commerical activities including sales activities, marketing and business relations.  Additionally, it is noted that defining the content displayed on a screen merely narrows the field of use and does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  With regards to locking the selected wearable item resulting in no longer displaying the selected wearable item or otherwise making the at least one selected wearable item available to other users on the electronic transaction platform, was previously identified as reciting an abstract idea, as this encompasses a sales person managing a contract for a limited resource with a customer and preventing another customer from purchasing it during the management process, which is the management of a commercial interaction.  In addition, with respect to displaying a lock notification on the one or more user devices of the user, is deemed merely narrowing the field of use by further defining the content outputted and displayed to a user as a result of the performance of the abstract idea, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  Third, with respect to the Applicant’s argument that the features are not well-understood, routine, and conventional, the Examiner is unpersuaded.  Notably, the Applicant has cited paragraph 57 of their specification to support their argument, however paragraph 57 states, “The embodiments for collision management disclosed herein may provide a sufficient balance between the following objectives: (1) ensuring more wearable items are shown in the NBP in aggregate; (2) minimizing the feeling of disappointment that a user may have when the user selects an item and it turns out the item is no longer available when the user attempts to confirm the order; and (3) minimizing the amount of a cognitive load a user may experience when the user is shown a time window or an expiry window to make a decision, e.g., a decision to complete an order for a selected wearable item.” (Emphasis added).  As shown here, the Applicant’s specification does not describe the claimed elements (or elements outside the claimed invention) as not well-understood, routine, and conventional; but instead identifies the objectives achieved by the platform, which includes ensuring more wearable items are shown in the NBP, minimizing the feeling of disappointment that a user may have when the user selects an item and it turns out the item is no longer available, and minimizing the amount of a cognitive load a user may experience.  Notably, minimizing a feeling of disappointment and minimizing the amount of thinking a user would have to experience while shopping/selecting items, are not elements reflected in the claims themselves, but instead are merely personal and subjective objectives and feelings, and thus are not relevant to determining if a claim recites additional elements that are not well-understood, routine, and conventional.  Additionally, with respect to ensuring more wearable items are shown in the NBP, the Examiner notes that this descriptor alone does not describe any of the claimed elements itself, and instead merely refers to the concept of presenting items of a user interface, and thus presenting offers to a user; which is something that is well-understood, routine, and conventional (see MPEP 2106.05(d), “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.”).  As shown here, presenting offers to a user is recognized by the Courts as well-understood, routine, and conventional activity.  As such, the Applicant has failed to shown paragraph 57 supports their argument that the claims recite elements that are not well-understood, routine, and conventional; and the Applicant has failed to show that the additional claim elements beyond the abstract idea integrate the abstract idea into a practical application, or add significantly more than the abstract idea itself.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 20, 25-27, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving at least one catalog selection from one or more user devices of a user, the at least one catalog selection corresponding to at least one item from a catalog; linking the at least one catalog selection to a virtual closet associated with the user in at least one database; receiving a return notification message from the one or more user devices of the user, the return notification message indicating that the user intends to return one or more previously shipped wearable items, wherein shipping the previously shipped wearable items to the user was in response to one or more electronic transactions of a subscription electronic transactions platform; determining whether the user is eligible to select one or more wearable items for a replacement physical shipment to the user, wherein the determining is based on at least one of: a number of one or more previously selected wearable items in the virtual closet of the user or a number of times the user has selected one or more previously selected wearable items for a previous replacement shipment; obtaining wearable item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user, wherein the obtaining is based on an exploit algorithm selecting at least one wearable item based on a similarity between the at least one wearable item and at least one wearable item previously selected by the user and associated with feedback generated by the user; displaying a next box control panel on the one or more user devices of the user, wherein the next box control panel includes the wearable item information and a calculated service fee required to access the next box control panel; receiving at least one selected wearable item from the one or more user devices of the user, the at least one selected wearable item corresponding to the wearable item information displayed by the next control panel, the receiving occurring during a predetermined period of time; locking the at least one selected wearable item, resulting in no longer displaying the at least one selected wearable item or otherwise making the at least one selected wearable item available to other users on the electronic transaction platform determining whether the at least one selected wearable item equals or exceeds a predetermined threshold, and displaying a lock notification to the user; assigning the at least one selected wearable item to the replacement physical shipment; and updating the wearable item information in the next box control panel to reflect current availability of the wearable item.
The limitations of receiving a catalog selection; linking the catalog selection to a virtual closet in a database; receiving a return notification message from the user; determining whether the user is eligible to select items for a replacement physical shipment to the user; obtaining item information corresponding to at least one stored wearable item of the catalog or the virtual closet of the user; displaying a control panel and a fee for accessing the panel; receiving selected item from the user, the receiving occurring during a predetermined period of time; locking the selected item, resulting in no longer displaying the selected wearable item or otherwise making the selected item available to other users on the electronic transaction platform, and displaying a lock notification to the user; determining whether the selected item equals or exceeds a predetermined threshold; assigning the at least one selected wearable item to the replacement physical shipment; and updating the wearable item information in the next box control panel to reflect current availability of the wearable item; as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (observation, evaluation, judgement), and commercial interactions (including advertising, marketing or sales activities or behaviors; business relations), except for the use of generic computer components being used as tools.  That is, other than reciting “by an electronic transaction platform, user devices” (claims 1, 8, and 16), “a data storage device,” “a processor” (claim 8), and “non-transitory computer readable medium,” (claim 15), nothing in the claim precludes the steps from practically being performed in the mind or using a generic computer as a tool to carry out the process.  For example, receiving a catalog selection and linking the selection to a repository in a database, encompasses receiving a customer’s interests in an item by a vendor and storing this information, which is merely the management of a commercial interaction.  In addition, receiving a return message and determining whether a user is eligible to select a replacement item, are merely mental steps equivalent to observation, evaluation, and judgement that a sales manager could perform when receiving a request for an exchange.  Additionally, obtaining information regarding items stored in a database, encompasses the mental process or recall that a manager could perform, and encompasses a salesperson extracting customer interest information from storage.  Additionally, displaying a calculated service cost to access a service, encompasses providing a cost, and thus managing commerical activities.  Additionally, receiving a request for the replacement item, encompasses evaluation and judgement, processes that could be performed mentally, and additionally encompasses the management of commercial activity/sales activity.  Additionally, locking a selected item from being selected by another customer and providing a notification indicating of the locking, encompasses a sales person managing a contract for a limited resource with a customer and preventing another customer from purchasing it during the management process, which is the management of a commercial interaction.  Additionally, determining if a user has selected a threshold number of items, and then assigning the items to a physical shipment, is deemed analogous to a user judging the collected information received and making an assignment (an evaluation) of the selection to a shipping job, which are mental processes.  Additionally, updating an indication of an availability of an item, encompasses the management of sales activities and marketing.  Thus, the claims fall into the “Mental Processes” grouping of abstract ideas, and the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite elements that improve in the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims merely recite the use of generic computer elements (electronic transaction platform, processor, memory, computer readable medium, user devices), as tools to carry out the abstract idea.  Additionally, the claims merely narrow the field of use by referring to the type of items returned, the type of platform used to conduct the return, the high level rules used to determine if a user is eligible for a return, the high level rules for obtaining item information, the content displayed to a user (service fee, lock notification).  Additionally, the claims merely recite extrasolution activity of receiving input from users, and accessing a database for information.  Additionally, the claims recite the displaying a next box control panel on user devices, which merely encompasses transmitting and displaying information on a display, which is deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements (electronic transaction platform, processor, memory, computer readable medium, user devices) to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, receiving input from users over the network (catalog selection, return notification, input for displayed replacement items) and providing a display of information (obtained information for items, next item box, a price, lock notification) is deemed routine, well-known, and conventional (MPEP 2106.05 (d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  Additionally, retrieving information from databases, is deemed routine, well-known, and conventional (MPEP 2106.05 (d), “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.”  The claims are not patent eligible.
The dependent claims 4, 5, 7, 11, 12, 14, 18, 20, 25-27, and 30-33, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims recite determining a replacement item in absence of user input and assigning it to a shipment, which is deemed managing the commercial interaction of exchanging products, which is an abstract idea in the “certain methods of organizing human activities” grouping (claims 4, 5, 11, 12, and 18).  In addition, the claims further recite automatically determining items for an exchange shipment if a user does not select a threshold, which is deemed a further management of commercial activities, and thus recites an abstract idea (claims 7, 14, and 20).  Additionally, the claims further recite that the content of the item information obtained, which merely narrows the field of use of the abstract idea, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 25, 32, and 33).  In addition, the claims further recite the selection of items being a batch selection and is for some time period, which merely further recites the abstract idea of managing commercial interactions, and thus is directed towards an abstract idea (claim 26).  In addition, the claims further recite criteria used to select items (e.g. previous feedback and similarity), which merely narrows the field of use of the abstract idea, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 27).  In addition, the claims further recite the content displayed on a user interface, such as a lock duration, which merely narrows the field of use of the abstract idea, and thus does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 30-31).

Novelty/Non-Obviousness
Claims 1, 4-5, 7, 8, 11, 12, 14, 15, 18, 20, 25-27, 30-33 are allowed over the prior art of record, however remains rejected under other statutes.  In particular, the claim elements, when taken in an ordered combination, recite non-obvious subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhatt, D. (2018). Consumers' perceptions towards subscription retail: A focus on online fashion box services (10808290). Available from ProQuest Dissertations and Theses Professional. (2102050799). Retrieved from https://dialog.proquest.com/professional/docview/2102050799?accountid=131444 – Which describes a subscription wardrobe system, wherein the benefits of providing such a service are described, along with the market conditions involved in such a service being implemented.
Wagenknecht, P. (2013, May 19). Style by mail: Subscription services bring curated picks to you -- like an invisible personal shopper. Chicago Tribune Retrieved from https://dialog.proquest.com/professional/docview/1352903870?accountid=131444 – Which describe a subscription wardrobe service that allows users to be shipped items on a monthly basis, wherein they are able to pick items they wish to keep and return items that they do not want to keep.  
Are wardrobe subscriptions really the next big thing? (2019). . Toronto: Canadian Broadcasting Corporation. Retrieved from https://dialog.proquest.com/professional/docview/2231317352?accountid=131444 – Which describes a subscription wardrobe delivery service provided be Caastle, which delivers various clothing items to a subscriber every month.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
14 November 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628